DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The rejection under 35 U.SC. 112, of record in the previous Action, is withdrawn.

REPEATED REJECTIONS
2.	The rejections under 35 U.S.C., of the previous Action, are repeated.

ANSWERS TO APPLICANT’S ARGUMENTS
2.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth beloiw.
Applicant argues, on page 17 of the remarks dated September 6, 2002, that, as stated in the instant specification, one of ordinary skill in the art would expect that black to white colorant concentrations would be expected by one of ordinary skill in the art to follow a simple linear relationship with respect to resultant delta E.
However, no evidence has been provided that a simple linear relationship would be expected.
Applicant also argues, on page 18, that the previous statement by the Examiner that a lower amount of black colorant is equivalent to a higher amount of white colorant, and that a higher delta E should result, is not relevant because Applicant is not claiming unexpected results with respect to a lower amount of black colorant.
However, because only two pigments, one black and one white, are present in the claimed layers, a lower amount of black colorant is clearly equivalent to a higher amount of white colorant. It is therefore unclear why a higher delta E does not result. Therefore, the expected delta E is unclear, and what is unexpected is also unclear. The data that would constitute unexpected results is therefore also unclear

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782